COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Eduardo Franco v. Stacey Franco

Appellate case number:    01-14-00918-CV

Trial court case number: 2014-59313

Trial court:              280th District Court of Harris County

        This case involves an appeal from a protective order, signed on October 24, 2014.
Appellant, Eduardo Franco, filed his notice of appeal on November 12, 2014. See TEX. R. APP. P.
25.1, 26.1. The appellate record was due in this Court on December 23, 2014. The clerk’s record
was filed on January 27, 2015. A reporter’s record has not been filed.

        On January 6, 2015, the Clerk of this Court notified appellant that the court reporter
responsible for preparing the record in this appeal had informed the Court that appellant had not
requested a reporter’s record or paid, or made arrangements to pay, for the reporter’s record. See
TEX. R. APP. P. 35.3(b). The Clerk further notified appellant that unless he provided written
evidence that he had paid, or made arrangements to pay, for the reporter’s record, or provided
proof that he is entitled to proceed without payment of costs by February 5, 2015, the Court
might consider the appeal without a reporter’s record. See TEX. R. APP. P. 37.3(c). Appellant has
not adequately responded. Accordingly, the Court will consider and decide those issues or points
that do not require a reporter’s record for a decision. See id.

         Appellant’s brief is ORDERED to be filed within 30 days of the date of this order.
See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed within 30 days of
the filing of appellant’s brief. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: March 3, 2015